Name: Commission Regulation (EC) No 1112/2004 of 14 June 2004 amending Regulation (EC) No 1096/2004 fixing the export refunds in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 15.6.2004 EN Official Journal of the European Union L 213/4 COMMISSION REGULATION (EC) No 1112/2004 of 14 June 2004 amending Regulation (EC) No 1096/2004 fixing the export refunds in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organization of the market in milk and milk products (1), and in particular Article 31(3) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1096/2004, the amount of refund for product codes 0401 30 31 9100 are replaced by the following: Product code Destination Unit of measurement Amount of refund 0401 30 31 9100 L02 EUR/100 kg 20,79 Article 2 This Regulation shall enter into force on 15 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 209, 11.6.2004, p. 15.